Exhibit 10(a)(21) Execution Version AGREEMENT AND PLAN OF MERGER by and among PATRIOT NATIONAL BANCORP, INC., PATRIOT BANK, National association, PRIME BANK and JASPER J. JASER, AS STOCKHOLDERS’ REPRESENTATIVE Dated as of August 1, 2017 TABLE OF CONTENTS ARTICLE I. THE MERGER 1 Effective Time of the Merger 1 Closing 2 Effects of the Merger 2 Directors and Officers of the Surviving Corporation 2 ARTICLE II. EFFECT OF THE MERGER ON PRIME CAPITAL STOCK 2 Effect of the Merger on Prime Capital Stock 2 Surrender and Payment 6 Dissenting Shares 8 Withholding Rights 8 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF PRIME 8 Organization, Standing and Power 9 Capitalization 10 Subsidiaries 11 Authority; No Conflict; Required Filings and Consents 11 Financial Statements 13 No Undisclosed Liabilities 13 Absence of Certain Changes or Events 14 Taxes 14 Owned and Leased Properties 17 Intellectual Property 18 Contracts 19 Litigation 21 Environmental Matters 21 Employee Benefit Plans 23 Compliance With Laws 25 Permits 25 Labor Matters 25 Insurance 26 Affiliate Transactions 26 Brokers 26 Books and Records 26 Proxy Statement 27 Anti-Corruption Matters 27 Fairness Opinion 27 Regulatory Issues 27 Investment Securities 28 Derivative Transactions 28 Loans; Nonperforming and Classified Assets 28 Allowance for Loan and Lease Losses 29 Deposit Insurance 30 Community Reinvestment Act, Anti-money Laundering and Customer Information Security 30 Disclosure 31 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF PATRIOT AND THE BANK 31 Organization, Standing and Power 31 Authority; No Conflict; Required Filings and Consents 32 Litigation 33 Taxes 33 Compliance With Laws 33 Brokers 33 Statements True and Correct 33 Regulatory Issues 34 Community Reinvestment Act, Anti-money Laundering and Customer Information Security 35 Financing 35 ARTICLE IV. CONDUCT OF BUSINESS 35 Covenants of Prime 35 Reasonable Best Efforts 39 Confidentiality 39 ARTICLE VI. ADDITIONAL AGREEMENTS 39 No Solicitation 39 Access to Information 42 Shareholders Meeting; Proxy Statement 43 Legal Conditions to the Merger 44 Public Disclosure 44 Indemnification of Prime Directors and Officers 45 Notification of Certain Matters 46 Shareholder Litigation 46 Board of Directors and Loan Committee of Prime 46 Financial Statements 46 Liens 46 Employees of Prime 47 Life Insurance Policies 47 No Survival of Representations and Warranties 47 ARTICLE VII. CONDITIONS TO MERGER 47 Conditions to Each Party’s Obligation to Effect the Merger 47 Additional Conditions to Obligations of Patriot and the Bank 48 Additional Conditions to Obligations of Prime 50 ARTICLE VIII. TERMINATION AND AMENDMENT 51 Termination 51 Effect of Termination 52 Amendment 52 Extension; Waiver 52 ARTICLE IX. MISCELLANEOUS 53 Notices 53 Entire Agreement 54 No Third Party Beneficiaries 54 Assignment 54 Severability 55 Counterparts and Signature 55 Interpretation 55 Governing Law 55 Remedies 56 Submission to Jurisdiction 56 WAIVER OF JURY TRIAL 56 Disclosure Schedule 56 TABLE OF EXHIBITS Exhibit A Voting Agreement Exhibit B Bank Merger Agreement Exhibit C Option Cancellation Agreement Exhibit D Definitions Exhibit E Consents and Approvals AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is entered into as of August 1, 2017, by and among Patriot National Bancorp, Inc., a Connecticut corporation (“ Patriot ”), Patriot Bank, National Association, a federally chartered national banking association and a wholly owned subsidiary of Patriot (the “ Bank ” and together with Patriot, the “ Companies ”), Prime Bank, a Connecticut bank (“ Prime ”) and Jasper J. Jaser, as representative of the Stockholders (as defined below) (the “ Stockholders’ Representative ”) WHEREAS, the parties desire to enter into a transaction whereby Prime will merge with and into the Bank (the “ Merger ”) in accordance with the terms of this Agreement, the Connecticut Business Corporation Act (the “
